          Case 5:20-cv-03149-SAC Document 7 Filed 03/29/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS




SEAN CHRISTOPHER DALE,

                                         Plaintiff,

               v.                                             CASE NO. 20-3149-SAC


KEVIN FRIEND,
Linn County Sheriff,

                                         Defendant.


                                              ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Plaintiff complains about

the conditions of his confinement at the Linn County Jail (SCJ) in Mound City, Kansas. Plaintiff

alleges his constitutional rights were violated when he was not given his prescribed medications

or prescribed medical shoes for some period of time after he arrived at the LCJ. He also complains

he was made to sleep on the floor, was charged $10.00 per prescription, was not allowed to see a

doctor for a physical, and was denied a face mask. Plaintiff further alleges that the LCJ does not

have a law library, contains a large amount of black mold, and does not have posted or available

Prison Rape Elimination Act (PREA) access.

       On January 29, 2021, the Court entered an order to show cause (OSC) (ECF No. 6)

directing Plaintiff to show cause by February 26, 2021, why this matter should not be dismissed

due to the deficiencies set forth. The OSC stated that if Plaintiff failed within the time allotted to

file a response, this action could be dismissed without further notice. Plaintiff has not filed a

response as of the date of this Order.

                                                      1
          Case 5:20-cv-03149-SAC Document 7 Filed 03/29/21 Page 2 of 2




       Consequently, for the reasons explained in the OSC, Plaintiff’s complaint is dismissed

under 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

       IT IS THEREFORE ORDERED that this action is dismissed for failure to state a claim

upon which relief may be granted.

       IT IS SO ORDERED.

       DATED: This 29th day of March, 2021, at Topeka, Kansas.



                                            s/_Sam A. Crow_____
                                            SAM A. CROW
                                            U.S. Senior District Judge




                                               2
